                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

ANGEL A. FLORES,
                                                                        ORDER
                              Plaintiff,
                                                                     17-cv-526-bbc
               v.

DR. KING,
                              Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Pro se plaintiff Angel A. Flores is proceeding on a claim that defendant Dr. King

violated his rights under the Eighth Amendment by failing to refer plaintiff to a cardiologist

for his serious heart condition.     On February 11, 2019, defendant filed a motion for

summary judgment. Dkt. #47. Plaintiff’s opposition materials were due on March 14,

2019, but he has not responded to defendant’s motion. His failure to respond suggests that

he may have lost interest in pursuing his case and no longer intends to prosecute it.

       I will give plaintiff one more opportunity to submit a substantive response to

defendant’s motion for summary judgment. If he fails to do so by the new deadline, I will

dismiss this case with prejudice under Rule 41 of the Federal Rules of Civil Procedure for

plaintiff’s failure to prosecute.




                                            ORDER

       IT IS ORDERED that plaintiff Angel A. Flores may have until May 20, 2019 to file



                                              1
a response to defendant’s motion for summary judgment. If plaintiff does not respond by

that date, I will dismiss this case with prejudice under Fed. R. Civ. P. 41 for plaintiff’s failure

to prosecute it.

               Entered this 10th day of May, 2019.




                                             BY THE COURT:

                                             /s/
                                             ________________________
                                             BARBARA B. CRABB
                                             District Judge




                                                 2
